Citation Nr: 1515234	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 2002 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter has been reopened and previously remanded by the Board in January 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2014 VA examination, the Veteran indicated that he pursued a worker's compensation claim for his post-service injury to the left shoulder, but that he only received minimal compensation because his left shoulder disability was considered to be a pre-existing problem.  Records related to this claim are not associated with the claims file.  As they are relevant to the issue at hand, they should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Workman's Compensation records from the appropriate state agency, to include any medical reports associated with his claim.  If necessary, clarify with the Veteran the name of the agency with which he sought compensation for his July 2005 left shoulder injury.  

2.  After completing the above and performing any additional development that might be necessary, including obtaining a supplemental medical opinion if additional records related to the Veteran's left shoulder disability are obtained, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




